Exhibit 10.19f

FOURTH LOAN MODIFICATION AGREEMENT (DOMESTIC)

This Fourth Loan Modification Agreement (Domestic) (this “Loan Modification
Agreement”) is entered into as of December              , 2012 (the “Fourth Loan
Modification (Domestic) Effective Date”), by and between SILICON VALLEY BANK, a
California corporation, with its principal place of business at 3003 Tasman
Drive, Santa Clara, California 95054 and with a loan production office located
at 380 Interlocken Crescent, Suite 600, Broomfield, Colorado 80021 (“Bank”),
STEREOTAXIS, INC., a Delaware corporation (“Stereotaxis”), and STEREOTAXIS
INTERNATIONAL, INC., a Delaware corporation, each with offices located at 4320
Forest Park Avenue, Suite 100, St. Louis, Missouri 63108 (“International”, and
together with Stereotaxis, individually and collectively, jointly and severally,
“Borrower”).

1. DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among other
indebtedness and obligations which may be owing by Borrower to Bank, Borrower is
indebted to Bank pursuant to a loan arrangement dated as of November 30, 2011,
evidenced by, among other documents, (i) a certain Second Amended and Restated
Loan and Security Agreement (Domestic) dated as of November 30, 2011, as amended
by a certain First Loan Modification Agreement (Domestic), dated as of March 30,
2012, as further amended by a certain Second Loan Modification and Waiver
Agreement (Domestic), dated as of May 1, 2012 and as further amended by a
certain Third Loan Modification Agreement, dated as of May 7, 2012 (as may be
amended from time to time, the “Loan Agreement”) and (ii) a certain Amended and
Restated Export-Import Bank Loan and Security Agreement, dated as of
November 30, 2011, as amended by a certain Export-Import Bank First Loan
Modification Agreement, dated as March 30, 2012, as amended by that certain
Export-Import Bank Second Loan Modification and Waiver Agreement, dated as of
May 1, 2012, as further amended by that certain Export-Import Bank Third Loan
Modification Agreement, dated as of May 7, 2012 (as may be amended from time to
time, the “EXIM Bank Loan and Security Agreement”), in each case between
Borrower and Bank. Capitalized terms used but not otherwise defined herein shall
have the same meaning as in the Loan Agreement.

2. DESCRIPTION OF COLLATERAL. Repayment of the Obligations is secured by the
Collateral as described in the Loan Agreement and the EXIM Bank Loan and
Security Agreement, and the “Intellectual Property Collateral” as described in
those certain IP Security Agreements, entered into by each Borrower and Bank,
dated as of November 30, 2011 (together with any other collateral security
granted to Bank, the “Security Documents”).

Hereinafter, the Security Documents, together with all other documents
evidencing or securing the Obligations shall be referred to as the “Existing
Loan Documents”.

3. DESCRIPTION OF CHANGE IN TERMS.

 

  A. Modifications to Loan Agreement.

 

  1 The Loan Agreement shall be amended by inserting the following new
definitions in Section 13.1 thereof, each in its appropriate alphabetical order:

“Fourth Loan Modification Agreement” is that certain Fourth Loan Modification
Agreement (Domestic), by and between Borrower and Bank, dated as of the Fourth
Loan Modification (Domestic) Effective Date.

“Fourth Loan Modification (Domestic) Effective Date” is defined in the preamble
to the Fourth Loan Modification Agreement.

 

  2 The Loan Agreement shall be amended by deleting the following definitions
appearing in Section 13.1 thereof:



--------------------------------------------------------------------------------

“Sanderling Guaranty” is that certain Second Amended and Restated Guaranty,
executed by Sanderling and dated as of November 30, 2011, as the same may be
amended from time to time

“Tangible Net Worth” is, on any date, the consolidated total assets of Borrower
and its Subsidiaries plus (a) Subordinated Debt (other than the Cowen
Indebtedness), minus (b) any amounts attributable to (i) goodwill,
(ii) intangible items including unamortized debt discount and expense, patents,
trade and service marks and names, copyrights and capitalized research and
development expenses (except prepaid expenses), (iii) notes, accounts receivable
and other obligations owing to Borrower from its officers or other Affiliates,
and (iv) reserves not already deducted from assets, minus (c) Total Liabilities
(including, without limitation, the Cowen Indebtedness), plus (d) mark-to-market
expenses incurred in accordance with GAAP as a result of mark-to-market
adjustments of the value of warrants of the Borrower, in an aggregate amount not
to exceed Four Million Five Hundred Thousand Dollars ($4,500,000).

and inserting in lieu thereof the following:

“Sanderling Guaranty” is that certain Third Amended and Restated Guaranty,
executed by Sanderling and dated as of December     , 2012, as the same may be
amended from time to time.

“Tangible Net Worth” is, on any date, the consolidated total assets of Borrower
and its Subsidiaries plus (a) Subordinated Debt (other than the Cowen
Indebtedness), minus (b) any amounts attributable to (i) goodwill,
(ii) intangible items including unamortized debt discount and expense, patents,
trade and service marks and names, copyrights and capitalized research and
development expenses (except prepaid expenses), (iii) notes, accounts receivable
and other obligations owing to Borrower from its officers or other Affiliates,
and (iv) reserves not already deducted from assets, minus (c) Total Liabilities
(including, without limitation, the Cowen Indebtedness), plus (d) mark-to-market
liabilities established in accordance with GAAP as a result of non-cash,
mark-to-market adjustments, of the value of warrants and other derivative
liabilities of the Borrower.

 

  3 The Compliance Certificate attached as Exhibit B to the Loan Agreement is
hereby deleted and replaced with Exhibit A attached hereto.

4. FEES. Borrower shall reimburse Bank for all legal fees and expenses incurred
in connection with the Existing Loan Documents and this Loan Modification
Agreement.

5. CONDITIONS PRECEDENT. Borrower hereby agrees that the following documents
shall be delivered to the Bank prior to or concurrently with the Fourth Loan
Modification (Domestic) Effective Date, each in form and substance satisfactory
to the Bank (collectively, the “Conditions Precedent”):

 

  A. copies, certified by a duly authorized officer of each Borrower, to be true
and complete as of the date hereof, of each of (i) the governing documents of
each Borrower as in effect on the date hereof (but only to the extent modified
since last delivered to the Bank), (ii) the resolutions of each Borrower
authorizing the execution and delivery of this Loan Modification Agreement, the
other documents executed in connection herewith and each Borrower’s performance
of all of the transactions contemplated hereby (but only to the extent required
since last delivered to Bank), and (iii) an incumbency certificate giving the
name and bearing a specimen signature of each individual who shall be so
authorized on behalf of each Borrower (but only to the extent any signatories
have changed since such incumbency certificate was last delivered to Bank);

 

  B. duly executed and Third Amended and Restated Unconditional Guaranty from
Sanderling, together with Two Million Dollars ($2,000,000) in an account of
Sanderling maintained at Bank for the purpose of securing the Guaranty
Obligations of Sanderling owed to Bank;

 

2



--------------------------------------------------------------------------------

  C. duly executed and delivered Reaffirmation of Intercreditor Agreement from
Cowen Healthcare Royalty Partners II, L.P.;

 

  D. duly executed and delivered Reaffirmation of Second Amended and Restated
Unconditional Limited Guaranty from Alafi;

 

  E. evidence satisfactory to Bank that the Alafi Letter of Credit has been
extended and/or has not been terminated; and

 

  F. such other documents as Bank may request, in its reasonable discretion.

6. ADDITIONAL COVENANTS; RATIFICATION OF PERFECTION CERTIFICATE. Borrower is not
a party to, nor is bound by, any license or other agreement with respect to
which Borrower is the licensee (a) that prohibits or otherwise restricts
Borrower from granting a security interest in Borrower’s interest in such
license or agreement or any other property, or (b) for which a default under or
termination of could interfere with the Bank’s right to sell any Collateral.
Borrower shall provide written notice to Bank within ten (10) days of entering
or becoming bound by any such license or agreement (other than over-the-counter
software that is commercially available to the public). Borrower shall take such
steps as Bank requests to obtain the consent of, or waiver by, any person whose
consent or waiver is necessary for (x) all such licenses or contract rights to
be deemed “Collateral” and for Bank to have a security interest in it that might
otherwise be restricted or prohibited by law or by the terms of any such license
or agreement (such consent or authorization may include a licensor’s agreement
to a contingent assignment of the license to Bank if Bank determines that is
necessary in its good faith judgment), whether now existing or entered into in
the future, and (y) Bank to have the ability in the event of a liquidation of
any Collateral to dispose of such Collateral in accordance with Bank’s rights
and remedies under the Loan Agreement and the other Loan Documents. Except as
otherwise disclosed in that certain Perfection Certificate dated November 30,
2011, as amended and supplemented as of the Third Loan Modification (Domestic)
Effective Date, the Borrower hereby certifies that no Collateral is in the
possession of any third party bailee (such as at a warehouse). In the event that
Borrower, after the date hereof, intends to store or otherwise deliver the
Collateral to such a bailee, then Borrower shall first receive, the prior
written consent of Bank and such bailee must acknowledge in writing that the
bailee is holding such Collateral for the benefit of Bank. Borrower hereby
ratifies, confirms and reaffirms, all and singular, the terms and disclosures
contained in a certain Perfection Certificate, dated as of November 30, 2011, as
amended and supplemented as of the Fourth Loan Modification (Domestic) Effective
Date with the disclosures attached as Exhibit B hereto, if any, and
acknowledges, confirms and agrees the disclosures and information above Borrower
provided to Bank in the Perfection Certificate as so updated remain true and
correct in all material respects as of the date hereof.

7. AUTHORIZATION TO FILE. Borrower hereby authorizes Bank to file UCC financing
statements without notice to Borrower, with all appropriate jurisdictions, as
Bank deems appropriate, in order to further perfect or protect Bank’s interest
in the Collateral, including a notice that any disposition of the Collateral, by
either the Borrower or any other Person, shall be deemed to violate the rights
of the Bank under the Code.

8. CONSISTENT CHANGES. The Existing Loan Documents are hereby amended wherever
necessary to reflect the changes described above.

9. RATIFICATION OF LOAN DOCUMENTS. Borrower hereby ratifies, confirms, and
reaffirms all terms and conditions of each of the Loan Documents and all
security or other collateral granted to the Bank, and confirms that the
indebtedness secured thereby includes, without limitation, the Obligations.

10. NO DEFENSES OF BORROWER. Borrower hereby acknowledges and agrees that
Borrower has no offsets, defenses, claims, or counterclaims against Bank with
respect to the Obligations, or otherwise, and that if Borrower now has, or ever
did have, any offsets, defenses, claims, or counterclaims against Bank, whether
known or unknown, at law or in equity, all of them are hereby expressly WAIVED
and Borrower hereby RELEASES Bank from any liability thereunder.

11. CONTINUING VALIDITY. Borrower understands and agrees that in modifying the
existing Obligations, Bank is relying upon Borrower’s representations,
warranties, and agreements, as set forth in the Existing Loan Documents. Except
as expressly modified pursuant to this Loan Modification Agreement, the terms of
the Existing

 

3



--------------------------------------------------------------------------------

Loan Documents remain unchanged and in full force and effect. Bank’s agreement
to modifications to the existing Obligations pursuant to this Loan Modification
Agreement in no way shall obligate Bank to make any future modifications to the
Obligations. Nothing in this Loan Modification Agreement shall constitute a
satisfaction of the Obligations. It is the intention of Bank and Borrower to
retain as liable parties all makers of Existing Loan Documents, unless the party
is expressly released by Bank in writing. No maker will be released by virtue of
this Loan Modification Agreement.

12. RIGHT OF SET-OFF. In consideration of Bank’s agreement to enter into this
Loan Modification Agreement, Borrower hereby reaffirms and hereby grants to
Bank, a lien, security interest and right of set off as security for all
Obligations to Bank, whether now existing or hereafter arising upon and against
all deposits, credits, collateral and property, now or hereafter in the
possession, custody, safekeeping or control of Bank or any entity under the
control of Silicon Valley Bank (including a Bank subsidiary) or in transit to
any of them. At any time after the occurrence and during the continuance of an
Event of Default, without demand or notice, Bank may set off the same or any
part thereof and apply the same to any liability or obligation of Borrower even
though unmatured and regardless of the adequacy of any other collateral securing
the loan. ANY AND ALL RIGHTS TO REQUIRE BANK TO EXERCISE ITS RIGHTS OR REMEDIES
WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO
EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER
PROPERTY OF BORROWER, ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.

13. CONFIDENTIALITY. Bank may use confidential information for the development
of databases, reporting purposes, and market analysis, so long as such
confidential information is aggregated and anonymized prior to distribution
unless otherwise expressly permitted by Borrower. The provisions of the
immediately preceding sentence shall survive the termination of the Loan
Agreement.

14. JURISDICTION/VENUE/TRIAL WAIVER. Borrower accepts for itself and in
connection with its properties, unconditionally, the exclusive jurisdiction of
any state or federal court of competent jurisdiction in the State of Illinois in
any action, suit, or proceeding of any kind against it which arises out of or by
reason of this Loan Modification Agreement. NOTWITHSTANDING THE FOREGOING, THE
BANK SHALL HAVE THE RIGHT TO BRING ANY ACTION OR PROCEEDING AGAINST THE BORROWER
OR ITS PROPERTY IN THE COURTS OF ANY OTHER JURISDICTION WHICH THE BANK DEEMS
NECESSARY OR APPROPRIATE IN ORDER TO REALIZE ON THE COLLATERAL OR TO OTHERWISE
ENFORCE THE BANK’S RIGHTS AGAINST THE BORROWER OR ITS PROPERTY. TO THE EXTENT
PERMITTED BY APPLICABLE LAW, BORROWER AND BANK EACH WAIVE THEIR RIGHT TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR BASED UPON THIS LOAN
MODIFICATION AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION,
INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A
MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS LOAN MODIFICATION
AGREEMENT. EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

15. COUNTERSIGNATURE. This Loan Modification Agreement shall become effective
only when it shall have been executed by Borrower and Bank.

[The remainder of this page is intentionally left blank]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as a sealed instrument under the laws of the State of Illinois as of the Fourth
Loan Modification (Domestic) Effective Date.

 

BORROWER:

 

STEREOTAXIS, INC.

By   /s/ Samuel W. Duggan II Name:   Samuel W. Duggan II Title:   Chief
Financial Officer

 

STEREOTAXIS INTERNATIONAL, INC. By   /s/ Samuel W. Duggan II Name:   Samuel W.
Duggan II Title:   President, Treasurer

 

BANK:

 

SILICON VALLEY BANK

By   /s/ Thomas Hertberg Name:   Thomas Hertzberg Title:   Relationship Manager

[Signature page to Fourth Loan Modification Agreement (Domestic)]



--------------------------------------------------------------------------------

Exhibit A to Fourth Loan Modification Agreement

EXHIBIT B

COMPLIANCE CERTIFICATE

 

TO:         SILICON VALLEY BANK

Date:                             

FROM:   STEREOTAXIS, INC. and STEREOTAXIS INTERNATIONAL, INC.

The undersigned authorized officer of STEREOTAXIS, INC., a Delaware corporation
and STEREOTAXIS INTERNATIONAL, INC. (collectively, jointly and severally, the
“Borrower”) certifies that under the terms and conditions of the Second Amended
and Restated Loan and Security Agreement between Borrower and Bank (as amended,
the “Agreement”), (1) Borrower is in complete compliance for the period ending
            with all required covenants except as noted below, (2) there are no
Events of Default, (3) all representations and warranties in the Agreement are
true and correct in all material respects on this date except as noted below;
provided, however, that such materiality qualifier shall not be applicable to
any representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date,
(4) Borrower, and each of its Subsidiaries, has timely filed all required tax
returns and reports, and Borrower has timely paid all foreign, federal, state
and local taxes, assessments, deposits and contributions owed by Borrower except
as otherwise permitted pursuant to the terms of Section 5.9 of the Agreement,
and (5) no Liens have been levied or claims made against Borrower or any of its
Subsidiaries, if any, relating to unpaid employee payroll or benefits of which
Borrower has not previously provided written notification to Bank. Attached are
the required documents supporting the certification. The undersigned certifies
that these are prepared in accordance with generally GAAP consistently applied
from one period to the next except as explained in an accompanying letter or
footnotes. The undersigned acknowledges that no borrowings may be requested at
any time or date of determination that Borrower is not in compliance with any of
the terms of the Agreement, and that compliance is determined not just at the
date this certificate is delivered. Capitalized terms used but not otherwise
defined herein shall have the meanings given them in the Agreement.

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

  

Required

   Complies Monthly financial statements with Compliance Certificate    Monthly
within 30 days    Yes No Annual financial statement (CPA Audited) + CC    FYE
within 120 days    Yes No 10-Q, 10-K and 8-K    Within 5 days after filing with
SEC    Yes No

A/R & A/P Agings, Deferred Revenue and Inventory

Reports

   Monthly within 30 days    Yes No Transaction Reports    Weekly, within 5 days
   Yes No Projections    Annually within 30 days prior to FYE    Yes No 10% of
the outstanding balance of EXIM Bank accounts receivable    Quarterly within 30
days    Yes No The following Intellectual Property was registered after the
Effective Date (if no registrations, state “None”)     

 

Financial Covenant

   Required      Actual      Complies  

Maintain as indicated:

        

Minimum Tangible Net Worth* (tested quarterly)

   $                    $                      Yes No      

 

 

    

 

 

    

Minimum Liquidity Ratio** (tested monthly)

                  :1.00                      :1.00         Yes No   

May 2102 Debenture Proceeds (on or before the Third Loan Modification (Domestic)
Effective Date)

   $ 15,500,000       $                      Yes No      

 

 

    

 

 

    

 

* See Section 6.9(a) of the Loan Agreement

** See Section 6.9(b) of the Loan Agreement



--------------------------------------------------------------------------------

The following financial covenant analyses and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.

The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)

 

 

 

 

 

 

 

STEREOTAXIS, INC.

STEREOTAXIS INTERNATIONAL, INC.

    BANK USE ONLY By:         Received by:     Name:           AUTHORIZED SIGNER
Title:         Date:           Verified:             AUTHORIZED SIGNER      
Date:           Compliance Status:         Yes         No



--------------------------------------------------------------------------------

Schedule 1 to Compliance Certificate

Financial Covenants of Borrower

Dated:                         

 

I. Tangible Net Worth (Section 6.9(a))

Required:             Maintain a minimum Tangible Net Worth, tested quarterly,
as of the last day of each fiscal quarter, of not less than (no worse than)
($20,000,000); provided that in the event that Guaranteed Advances are no longer
available under the Guaranteed Line, the foregoing covenant level shall be
adjusted by Bank, in its good faith business judgment. Such Tangible Net Worth
requirements set forth above shall be increased by (i) seventy five percent
(75%) of the net proceeds from issuances of equity securities of the Borrower
and/or Subordinated Debt (other than the Cowen Indebtedness and the proceeds
from the 2012 Equity Event as of the Third Loan Modification (Domestic)
Effective Date) issued or incurred after the Third Loan Modification (Domestic)
Effective Date; plus (ii) fifty percent (50%) of positive quarterly Net Income.

Actual:

 

A.

   Consolidated total assets of Borrower and its Subsidiaries    $             
  

B.

   Subordinated Debt (other than the Cowen Indebtedness)    $                

C.

   Adjusted Assets [line A plus line B]    $                

D.

   Amounts attributable to Goodwill    $                

E.

   Intangible items including unamortized debt discount and expense, patents,
trade and service marks and names, copyrights and capitalized research and
development expenses (except prepaid expenses)    $                

F.

   Notes, accounts receivable and other obligations owing to Borrower from its
officers or other Affiliates    $                

G.

   Reserves not already deducted from assets    $                

H.

   Intangible assets [line D plus line E plus line F plus line H]    $
               

I.

   Total Liabilities (including, without limitation, the Cowen Indebtedness)   
$                

J.

   Mark-to-market liabilities established in accordance with GAAP as a result of
non-cash, mark-to-market adjustments, of the value of warrants and other
derivative liabilities of the Borrower    $                

K.

   TANGIBLE NET WORTH [line C minus line H minus line I plus line J]    $
               

Is line K equal to or greater than (no worse than) the sum of ($20,000,000) plus
(i) seventy five percent (75%) of the net proceeds from issuances of equity
securities of the Borrower and/or Subordinated Debt (other than the Cowen
Indebtedness and the proceeds from the 2012 Equity Event as of the Third Loan
Modification (Domestic) Effective Date) issued or incurred after the Third Loan
Modification (Domestic) Effective Date; plus (ii) fifty percent (50%) of
positive quarterly Net Income?

 

             No, not in compliance

             Yes, in compliance         



--------------------------------------------------------------------------------

II. Liquidity Ratio (Section 6.9(b))

Required: Maintain (i) at all times during the months of January, February,
April, May, July, August, October and November of each fiscal year, a Liquidity
Ratio of not less than 1.25:1.00; and (ii) at all times during the months of
March, June, September and December of each fiscal year, a Liquidity Ratio of
not less than 1.50:1.00, it being understood that Short Term Advances shall be
excluded from the foregoing calculation.

Actual:

 

A.

   Borrower’s unrestricted cash at Bank    $                

B.

   Borrower’s Eligible Accounts (excluding the Biosense Accounts) and Borrower’s
Eligible EXIM Accounts    $                

C.

   the unused available amount under the Guaranteed Line    $                

D.

   LIQUIDITY [line A plus line B plus line C]    $                

E.

   Total outstanding Obligations of Borrower owed to Bank (other than Short Term
Advances)    $                

F.

   LIQUIDITY RATIO [line D divided by line E]    $                

Is line F equal to or greater than [            ]:1.00?

 

             No, not in compliance

             Yes, in compliance         



--------------------------------------------------------------------------------

III. 2012 Equity Event (Section 6.9(c).

Required: On or prior to the Third Loan Modification (Domestic) Effective Date,
Borrower shall provide Bank evidence satisfactory to Bank, in its sole
discretion, that Borrower has received not less than Fifteen Million Five
Hundred Thousand Dollars ($15,500,000) in net proceeds from the 2012 Equity
Event.

 

             No, not in compliance

             Yes, in compliance         



--------------------------------------------------------------------------------

Exhibit B

Updates to Perfection Certificate, if any

(See attached.)